Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Accordingly, claims 1 – 20 are pending in this application

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 – 4 and 7 – 20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Boucher et al. (US 2017/0270126 A1).

As to claim 1, Boucher et al. teaches receiving, as digital input, a query string that has been extracted from the input field and context data that comprises one or more of: a search term that has been extracted from another input field of the search interface or a search criterion that has been extracted from a member profile that is associated with the query string via an online connection network (paragraph [0048] lines 1 – 3 figure 6 section 620 and 630 [paragraph [0048] lines 1 – 3 teaches an illustration of where an user can submit a query to a social networking system. In addition figure 6 section 620 teaches receiving from the client system a first user an unstructured text query. Lastly section 630 teaches the parsing of said received query in order to identify one or more n-grams]); 
executing, on digital data extracted from the online connection network, one or more machine-readable queries that comprise one or more of the query string and the context data, to produce a set of candidate entities (figure 6 section 640 and 650 [section 640 teaches searching a plurality of keyword generators to identify keywords for suggestions that match the parsed information. Section 660 teaches generating one or more suggested queries based on the one or more n-grams identified from the text query which was received]); 
outputting at least part of the set of candidate entities as a suggestion list that the search interface may display in association with the input field to facilitate query (figure 6 section 670 [teaches receiving one or more suggestion queries to the user device. Suggested queries are displayed based on the identified keyword and ranked accordingly]); 
wherein the method is performed by one or more computing devices (figure 1 section 130 and paragraph [0025] lines1 [teaches a client system. In addition in paragraph [0025] lines 1 it discloses that the client system may be an electronic device]).

As to claim 2, this claim is rejected for the same reasons as claim 1 above. In addition Boucher et al. teaches comprising traversing a digital taxonomy to determine a canonical name for a non-canonical entity of the set of candidate entities and including the canonical name in the suggestion list in place of the non-canonical entity (paragraph [0043] lines 9 – 18 [teaches user entering string character which the system attempts to match the textual characters entered which can be a name or description of a user, concept on a social graph. In addition when a match is found the system tends to auto populate the form with the references]).

As to claim 3, this claim is rejected for the same reasons as claim 2 above. In addition Boucher et al. teaches in response to determining that a frequency of occurrence of the non-canonical entity in member profiles of the online connection network exceeds a threshold, adding the non-canonical entity to the suggestion list (figure 6 section 660 [teaches the identify text queries which are added to the generated suggest query list will be keywords which have a score which are greater than the established threshold score]).
As to claim 4, this claim is rejected for the same reasons as claim 2 above. In addition Boucher et al. teaches comprising traversing the digital taxonomy in volatile memory of the one or more computing devices (paragraph [0069] [teaches a query log which is generated based on previous used and it is used initially at searches in order to determined specific keywords. It is noted that is search is being interpreted as the traversing aspect of the claims]).
 
As to claim 7, this claim is rejected for the same reasons as claim 1 above. In addition Boucher et al. teaches extracting the query string from the input field wherein the input field has received the query string via an input device (paragraph [0048] lines 1 – 3 figure 6 section 620 and 630 [paragraph [0048] lines 1 – 3 teaches an illustration of where an user can submit a query to a social networking system. In addition figure 6 section 620 teaches receiving from the client system a first user an unstructured text query. Lastly section 630 teaches the parsing of said received query in order to identify one or more n-grams]); displaying the suggestion list in a list box that is adjacent to the input field on the search interface (paragraph [0049] [teaches section 350 were user input query and section 300 displays resulting suggestion as user input query information (see figure 4A and 4B)]).

As to claim 8, this claim is rejected for the same reasons as claim 1 above. In addition Boucher et al. teaches in response to a selection identifying a selected entity in (paragraph [0049] lines 16 – 23 [teaches user being able to click or select suggestion which were displays in section 300.  Paragraph [0049] lines 27- 34 teaches upon confirmation of selection typeahead process, system send request to the social-networking system for search]).

As to claim 9, Boucher et al. teaches receiving, as digital input, a query string that has been extracted from the input field (paragraph [0048] lines 1 – 3 figure 6 section 620 and 630 [paragraph [0048] lines 1 – 3 teaches an illustration of where an user can submit a query to a social networking system. In addition figure 6 section 620 teaches receiving from the client system a first user an unstructured text query. Lastly section 630 teaches the parsing of said received query in order to identify one or more n-grams]);
 inputting the query string to an automated search process that outputs, in response to the query string, a set of candidate entities (figure 6 section 670 [teaches receiving one or more suggestion queries to the user device. Suggested queries are displayed based on the identified keyword and ranked accordantly]); 
wherein the set of candidate entities comprises at least one canonical entity (figure 9 section 940 and figure 2 [figure 9 section 940 teaches determine user intent based on the inputted query and determined the topic associated with the identified node. In addition as noted in figure 2 teaches a plurality of nodes and connection between user]); 
(paragraph [0043] lines 9 – 18 and figure 6 section 660 [paragraph [0043] lines 9 – 18 teaches user entering string character which the system attempts to match the textual characters entered which can be a name or description of a user, concept on a social graph. In addition when a match is found the system tends to auto populate the form with the references. figure 6 section 660 teaches the identify text queries which are added to the generated suggest query list will be keywords which have a score which are greater than the established threshold score]).
wherein the canonical bias causes canonical entities to be ranked higher than non- canonical entities (paragraph [0043] lines 9 – 18 [teaches user entering string character which the system attempts to match the textual characters entered which can be a name or description of a user, concept on a social graph. In addition when a match is found the system tends to auto populate the form with the references]);  
-28-wherein an entity is determined to be canonical or non-canonical using a digital taxonomy that has been constructed at least in part using data extracted from an online connection network (paragraph [0048] lines 1 – 3 figure 6 section 620 and 630 [paragraph [0048] lines 1 – 3 teaches an illustration of where an user can submit a query to a social networking system. In addition figure 6 section 620 teaches receiving from the client system a first user an unstructured text query. Lastly section 630 teaches the parsing of said received query in order to identify one or more n-grams]); 
(figure 6 section 670 [teaches receiving one or more suggestion queries to the user device. Suggested queries are displayed based on the identified keyword and ranked accordantly]); 
wherein the method is performed by one or more computing devices (figure 1 section 130 and paragraph [0025] lines1 [teaches a client system. In addition in paragraph [0025] lines 1 it discloses that the client system may be an electronic device]).

As to claim 10, this claim is rejected for the same reasons as claim 9 above. In addition Boucher et al. teaches ranking the entities in the set of candidate entities according to a completeness bias; wherein the completeness bias causes complete entities to be ranked higher than entities that are not complete; wherein an entity is determined to be complete or incomplete using the digital taxonomy (paragraph [0055] lines 6 to the end of the paragraph [teaches score being generated based on the combination of multiple of multiple criteria’s, ranking and probability being one of them. It is noted that is further discloses that the probability score focus on the probability in which the identified element is the correct one based on the parse information which was received from the inputted query. It is noted that the element is being interpreted as the entity.]).

Boucher et al. teaches comprising ranking the entities in the set of candidate entities according to an attribute bias; wherein the attribute bias causes entities that contain a value for a particular attribute to be ranked higher than entities that do not contain a value for the particular attribute; wherein an entity is determined to contain or not contain a value for the particular attribute using the digital taxonomy (paragraph [0055] lines 23 to the end of the paragraph [0055] [teaches score being generated based on the combination of multiple of multiple criteria’s, ranking and probability being one of them. In addition to the calculation based on the probably of a certain criteria which is divided into different attributes just as location, a specific user. It is noted that these attributes are being interpreted as the attribute bias]).

As to claim 12, this claim is rejected for the same reasons as claim 11 above. In addition Boucher et al. teaches wherein an entity of the set of candidate entities contains a job title, the job title has at least one of an occupation attribute, a role attribute, or a specialty attribute, and the method comprises one or more of: ranking entities that contain a value for the occupation attribute higher than entities that do not contain a value for the occupation attribute, or ranking entities that contain a value for the role attribute higher than entities that contain a value for the specialty attribute (paragraph [0055] lines 23 to the end of the paragraph [0055] [teaches score being generated based on the combination of multiple of multiple criteria’s, ranking and probability being one of them. In addition to the calculation based on the probably of a certain criteria which is divided into different attributes just as location, a specific user. It is noted that these attributes are being interpreted as the attribute bias]).

As to claim 13, this claim is rejected for the same reasons as claim 9 above. In addition Boucher et al. teaches extracting the query string from the input field wherein the input field has received the query string via an input device (paragraph [0048] lines 1 – 3 figure 6 section 620 and 630 [paragraph [0048] lines 1 – 3 teaches an illustration of where an user can submit a query to a social networking system. In addition figure 6 section 620 teaches receiving from the client system a first user an unstructured text query. Lastly section 630 teaches the parsing of said received query in order to identify one or more n-grams]); displaying the suggestion list in a list box that is adjacent to the input field on the search interface (paragraph [0049] [teaches section 350 were user input query and section 300 displays resulting suggestion as user input query information (see figure 4A and 4B)]).

As to claim 14, this claim is rejected for the same reasons as claim 9 above. In addition Boucher et al. teaches in response to a selection identifying a selected entity in the suggestion list, replacing the query string with the selected entity in the input field (paragraph [0049] lines 16 – 23 [teaches user being able to click or select suggestion which were displays in section 300.  Paragraph [0049] lines 27- 34 teaches upon confirmation of selection typeahead process, system send request to the social-networking system for search]).

As to claim 15, Boucher et al. teaches receiving, as digital input, a query string that has been extracted from an input field of a search interface and context data that comprises one or more of: a search term that has been extracted from another input field of the search interface or a search criterion that has been extracted from a member profile that is associated with the query string via an online connection network (paragraph [0048] lines 1 – 3 figure 6 section 620 and 630 [paragraph [0048] lines 1 – 3 teaches an illustration of where an user can submit a query to a social networking system. In addition figure 6 section 620 teaches receiving from the client system a first user an unstructured text query. Lastly section 630 teaches the parsing of said received query in order to identify one or more n-grams]); 
executing, on digital data extracted from the online connection network, one or more machine-readable queries that comprise one or more of the query string and the context data, to produce a set of candidate entities (figure 6 section 640 and 650 [section 640 teaches searching a plurality of keyword generators to identify keywords for suggestions that match the parsed information. Section 660 teaches generating one or more suggested queries based on the one or more n-grams identified from the text query which was received]); 
outputting at least part of the set of candidate entities as a suggestion list that the search interface may display in association with the input field to facilitate query formulation via the input field (figure 6 section 670 [teaches receiving one or more suggestion queries to the user device. Suggested queries are displayed based on the identified keyword and ranked accordantly]); 

As to claim 16, this claim is rejected for the same reasons as claim 15 above. In addition Boucher et al. teaches using a digital taxonomy that has been constructed at least in part using data extracted from the online connection network, determining that the set of candidate entities comprises at least one canonical entity (figure 6 section 640 and 650 [section 640 teaches searching a plurality of keyword generators to identify keywords for suggestions that match the parsed information. Section 660 teaches generating one or more suggested queries based on the one or more n-grams identified from the text query which was received]); ranking entities in the set of candidate entities according to a canonical bias to produce a suggestion list (figure 6 section 670 [teaches receiving one or more suggestion queries to the user device. Suggested queries are displayed based on the identified keyword and ranked accordantly]); -30-wherein the canonical bias causes canonical entities to be ranked higher than non- canonical entities (paragraph [0055] lines 23 to the end of the paragraph [0055] [teaches score being generated based on the combination of multiple of multiple criteria’s, ranking and probability being one of them. In addition to the calculation based on the probably of a certain criteria which is divided into different attributes just as location, a specific user. It is noted that these attributes are being interpreted as the canonical bias]).

As to claim 17, this claim is rejected for the same reasons as claim 16 above. In addition Boucher et al. teaches when executed by the one or more processors, further cause, in response to determining that a frequency of occurrence of a non-canonical (paragraph [0043] lines 9 – 18 and figure 6 section 660 [paragraph [0043] lines 9 – 18 teaches user entering string character which the system attempts to match the textual characters entered which can be a name or description of a user, concept on a social graph. In addition when a match is found the system tends to auto populate the form with the references. figure 6 section 660 teaches the identify text queries which are added to the generated suggest query list will be keywords which have a score which are greater than the established threshold score]).

As to claim 18, this claim is rejected for the same reasons as claim 15 above. In addition Boucher et al. teaches ranking entities in the set of candidate entities according to a completeness bias; wherein the completeness bias causes complete entities to be ranked higher than entities that are not complete (paragraph [0055] lines 23 to the end of the paragraph [0055] [teaches score being generated based on the combination of multiple of multiple criteria’s, ranking and probability being one of them. In addition to the calculation based on the probably of a certain criteria which is divided into different attributes just as location, a specific user. It is noted that these attributes are being interpreted as the attribute bias]); wherein an entity is determined to be complete or incomplete using a digital taxonomy that has been constructed at least in part using data extracted from the online connection network (paragraph [0055] lines 6 to the end of the paragraph [teaches score being generated based on the combination of multiple of multiple criteria’s, ranking and probability being one of them. It is noted that is further discloses that the probability score focus on the probability in which the identified element is the correct one based on the parse information which was received from the inputted query. It is noted that the element is being interpreted as the entity]).

As to claim 19, this claim is rejected for the same reasons as claim 15 above. In addition Boucher et al. teaches extracting the query string from the input field wherein the input field has received the query string via an input device (paragraph [0048] lines 1 – 3 figure 6 section 620 and 630 [paragraph [0048] lines 1 – 3 teaches an illustration of where an user can submit a query to a social networking system. In addition figure 6 section 620 teaches receiving from the client system a first user an unstructured text query. Lastly section 630 teaches the parsing of said received query in order to identify one or more n-grams]); displaying the suggestion list in a list box that is adjacent to the input field on the search interface (paragraph [0049] [teaches section 350 were user input query and section 300 displays resulting suggestion as user input query information (see figure 4A and 4B)]).

As to claim 20, this claim is rejected for the same reasons as claim 15 above. In addition Boucher et al. teaches in response to a selection identifying a selected entity in the suggestion list, replacing the query string with the selected entity in the input field (paragraph [0049] lines 16 – 23 [teaches user being able to click or select suggestion which were displays in section 300.  Paragraph [0049] lines 27- 34 teaches upon confirmation of selection typeahead process, system send request to the social-networking system for search]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Boucher et al. as applied to claim 1 above, and further in view of Huang et al. (US 2019/0155916 A1).

As to claim 5, this claim is rejected for the same reasons as claim 1 above. In addition Boucher et al. does not explicitly teach using a federated search process to 
Huang et al. teaches using a federated search process to coordinate searching of the digital data extracted from the online connection network by a plurality of distributed search services and -27-combine results retrieved by the plurality of distributed search services to generate the set of candidate entities (figure 8 section 840 and 860 [section 840 discloses identifying plurality of content objects associated with the social network which match said search query. Section 860 discloses presenting the one or more search results corresponding to the identified content respectably]).
Boucher et al. teaches searching multiple key generator to match to identify one or more keywords suggestions based on one or more n-grams which were identified due to the user input. However, Boucher et al. does not explicitly discloses combining results. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Boucher et al. by using the teaching of Huang et al. result combination because Boucher et al. as showed in figure 6 section 670 multiple suggested results are presented to the user based on the received query.

As to claim 6, this claim is rejected for the same reasons as claim 5 above. In addition Boucher et al. does not explicitly teach comprising ranking entities retrieved by search services of the plurality of distributed search services according to a latency 
Huang et al. teaches comprising ranking entities retrieved by search services of the plurality of distributed search services according to a latency bias, wherein the latency bias causes entities retrieved by a search service that has a lower latency to be ranked higher than entities retrieved by a search service that has a higher latency when low latency is preferred and the latency bias causes entities retrieved by a search service that has a higher latency to be ranked higher than entities retrieved by a search service that has a lower latency when search quality is preferred. (figure 8 section 850 [discloses ranking the identified content based on a coefficients of the term of the respected object to each of the n-grams of the search query.  Where in the coefficients number is based on the count entries of the query post log (400), hence the higher the number the higher the ranking. It is noted that the coefficiency of the term is being interpreted as the latency bias]).
The motivation for combining Boucher et al. with Huang et al. are the same as set forth above with respect to claim 5.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877.  The examiner can normally be reached on M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Pedro J Santos/Examiner, Art Unit 2167  

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167